DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 5-9 of the response, filed 01/15/2021, with respect to the rejection(s) made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  As stated previously, the prior art fails to disclose the amendments to Claims 1, 12, and 16.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tangager (WO 2017/114528 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 17 discloses the limitation “a polymer material” in Line 1.  However, Claim 17 depends upon Claim 1, and Claim 1 also discloses a polymer material.  It is unclear whether the polymer material of Claim 17 is the same as or different from the polymer material of Claim 1.
For the purposes of compact prosecution, “a polymer material” in Claim 17 is being treated as reciting “the polymer material”.
Claim 18 is rejected due to its dependence upon rejected Claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4, 7-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohn (US Patent No: 4,568,585) in view of Tangager (WO 2017/114528 A1).
Regarding Claim 1: Kohn discloses a flexible balsa wood panel (Figure 3, No. 10) for a rotor blade of a wind turbine, comprising a plurality of balsa wood modules (11) and a polymer film (13; Column 5, Lines 10-11) which is attached to a surface of each balsa wood module to connect the balsa wood modules together (Column 5, Lines 10-13).  Kohn, however, fails to disclose the polymer film including a pressure-sensitive adhesive configured to adhere to the surface by heatless pressure applied to the pressure-sensitive adhesive or the polymer film being fiberless and a polymer material of the polymer film having adhesive properties.
Tangager teaches a polymer film (Figure 1, No. 2; Page 8, Lines 22-25) for use on a wind turbine blade, wherein the polymer film is fiberless (Page 8, Lines 22-24; Page 19, Lines 25-27).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the polymer film of Kohn fiberless, as taught by Tangager, and thus make the polymer material of the film with adhesive properties (properties of the material – if the structure of the prior art is identical to the claimed structure, then the prior art comprises the same properties as the claimed structure.  See MPEP 2112.01), for the purpose of making the polymer film cheaper to produce (as evidenced by Fong, US Publication No: 2013/0195617, in Paragraph [0034], Lines 10-11).
Regarding Claim 2: Kohn, as modified by Tangager, discloses the flexible balsa wood panel according to Claim 1, wherein the polymer film is unreinforced (Tangager: Page 8, Lines 22-24; Page 19, Lines 25-27).
Regarding Claim 3: Kohn, as modified by Tangager, discloses the flexible balsa wood panel according to Claim 1, wherein the polymer film is monolayered (Kohn: Figure 3).
Regarding Claim 4: Kohn, as modified by Tangager, discloses the flexible balsa wood panel according to Claim 1, wherein wood fibers of the balsa wood modules are arranged perpendicular to the surface of the balsa wood modules (Kohn: Column 4, Lines 20-23).
Regarding Claim 7: Kohn, as modified by Tangager, discloses the flexible balsa wood panel according to Claim 1, wherein the balsa wood modules are arranged in a matrix pattern (Kohn: Figure 1).
Regarding Claim 8: Kohn, as modified by Tangager, discloses the flexible balsa wood panel according to Claim 1, wherein the balsa wood modules are square-shaped (Kohn: Figure 1).
Regarding Claim 9: Kohn, as modified by Tangager, discloses the flexible balsa wood panel according to Claim 1, wherein between the balsa wood modules are arranged first cuts and second cuts, wherein the first cuts are arranged perpendicular to the second cuts (Kohn: Figures 1 & 8; Column 7, Lines 11-20).
Regarding Claim 10: Kohn, as modified by Tangager, discloses a rotor blade for a wind turbine, comprising at least one flexible balsa wood panel according to Claim 1 (Kohn: taking the broadest reasonable interpretation of the rotor blade structure, which in 
Regarding Claim 11: Kohn, as modified by Tangager, discloses a wind turbine comprising at least one flexible balsa wood panel according to Claim 1 (Kohn: taking the broadest reasonable interpretation of the wind turbine structure, which in Claim 11 is simply the structure of the flexible balsa wood panel, since no other structure for the wind turbine is disclosed). 
Regarding Claim 16: Kohn discloses a wind turbine (taking the broadest reasonable interpretation of the wind turbine structure, which in Claim 16 is simply the structure of the flexible balsa wood panel, since no other structure for the wind turbine is disclosed) comprising a rotor blade (taking the broadest reasonable interpretation of the rotor blade structure, which in Claim 16 is simply the structure of the flexible balsa wood panel, since no other structure for the rotor blade is disclosed), wherein the rotor blade comprises at least one flexible balsa wood panel (10), wherein the flexible balsa wood panel includes a plurality of balsa wood modules (11) and a polymer film (13; Column 5, Lines 10-11) which is attached to a surface of each balsa wood module to connect the balsa wood modules together (Column 5, Lines 10-13).  Kohn, however, fails to disclose the polymer film including a pressure-sensitive adhesive configured to adhere to the surface by heatless pressure applied to the pressure-sensitive adhesive or the polymer film being fiberless and a polymer material of the polymer film having adhesive properties.
Tangager teaches a polymer film (Figure 1, No. 2; Page 8, Lines 22-25) for use in a wind turbine blade, wherein the polymer film is fiberless (Page 8, Lines 22-24; Page 19, Lines 25-27).
.
Claims 1, 5, 12-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gattiker (EP 2551511 A1) in view of Tangager.
Regarding Claim 1: Gattiker discloses a flexible balsa wood panel (Figure 4, No. 60) for a rotor blade of a wind turbine (Column 1, Lines 14-15), comprising a plurality of balsa wood modules (42; Column 9, Lines 12-16 and 39-41) which is attached to a polymer film (26) to a surface of each balsa wood module to connect the balsa wood modules together (Column 9, Lines 49-53).  Gattiker, however, fails to disclose the polymer film including a pressure-sensitive adhesive configured to adhere to the surface by heatless pressure applied to the pressure-sensitive adhesive or the polymer film being fiberless and a polymer material of the polymer film having adhesive properties.
Tangager teaches a polymer film (Figure 1, No. 2; Page 8, Lines 22-25) for use in a wind turbine blade, wherein the polymer film is fiberless (Page 8, Lines 22-24; Page 19, Lines 25-27).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the polymer film of Gattiker fiberless, as taught by Tangager, and thus make the polymer material of the film with adhesive 
Regarding Claim 5: Gattiker, as modified by Tangager, discloses the flexible balsa wood panel according to Claim 1, wherein the polymer film comprises an adhesive face which is attached to the surface of each balsa wood module (Gattiker: Column 9, Lines 50-51) and a non-adhesive face which faces away from the surface of each balsa wood module (Column 3, Lines 44-47; Column 6, Lines 49-52; Column 7, Lines 8-10 – plunger plate 30 applies pressure to the polymer film and panel but is not adhered to the film).
Regarding Claim 17: Gattiker, as modified by Tangager, discloses the flexible balsa wood panel according to Claim 1, wherein the polymer material of the polymer film has adhesive properties (Gattiker: Column 9, Lines 50-51), wherein the polymer film is a hotmelt applied directly to the surface (Gattiker: Column 3, Lines 18 & 23).
Regarding Claim 18: Gattiker, as modified by Tangager, discloses the flexible balsa wood panel for a rotor blade of Claim 17, wherein the polymer film has a melting temperature that is equal to or higher than a maximum blade curing temperature of the rotor blade (Melting temperature is a property of the material – if the structure of the prior art is identical to the claimed structure, then the prior art comprises the same properties as the claimed structure.  See MPEP 2112.01).
Regarding Claim 12: Gattiker discloses a method for producing a flexible balsa wood panel (Figure 4, No. 60) for a rotor blade of a wind turbine (Column 1, Lines 14-
Lines 49-53), and cutting the rigid balsa wood panel into a plurality of balsa wood modules to obtain the flexible balsa wood panel (44; Column 9, Lines 12-16 and 39-41).  Gattiker, however, fails to disclose the polymer film including a pressure-sensitive adhesive configured to adhere to the surface by heatless pressure applied to the pressure-sensitive adhesive or the polymer film being fiberless and a polymer material of the polymer film having adhesive properties.
Tangager teaches a polymer film (Figure 1, No. 2; Page 8, Lines 22-25) for use in a wind turbine blade, wherein the polymer film is fiberless (Page 8, Lines 22-24; Page 19, Lines 25-27).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the polymer film of Gattiker fiberless, as taught by Tangager, and thus make the polymer material of the film with adhesive properties (Gattiker: Column 9, Lines 50-51), for the purpose of making the polymer film cheaper to produce (as evidenced by Fong, US Publication No: 2013/0195617, in Paragraph [0034], Lines 10-11).
Regarding Claim 13: Gattiker, as modified by Tangager, discloses the method according to Claim 12, wherein the polymer film is attached to the surface of the panel by applying pressure (Gattiker: via pressing device 58 and roll 54 - Column 9, Lines 49-58).
Regarding Claim 14: Gattiker, as modified by Tangager, discloses the method according to Claim 13, wherein the pressure being applied by a roller (Gattiker: 54 – the roller applies some pressure to place the film on the panel).
Regarding Claim 15: Gattiker, as modified by Tangager, discloses the method according to Claim 12, wherein the polymer film is attached to the surface of the rigid balsa wood panel by directly extruding the polymer film onto the surface (Gattiker: via roll 54 – Figure 4; Column 9, Lines 49-53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745